Citation Nr: 1733570	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-33 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service in the Air Force from December 12, 1976 to January 22, 1988 and from May 24, 2006 to September 30, 2006.  He also had active military service in the Army from January 30, 2003 to January 16, 2005.  Additionally, the Veteran had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Michigan Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's adjudication of this claim must be deferred to ensure due process to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  VA has conducted a special review of TBI examinations completed between 2007 and 2015 in support of disability compensation claims for TBI.  This review revealed a number of initial TBI examinations that were not conducted by a physiatrist, psychiatrist, neurologist, or neurosurgeon as required by VA's Adjudication Procedures Manual.  See M21-1, III.iv.3.D.2.j.  As a result, in May 2016, VA's Secretary granted equitable relief that permits VA to provide new initial TBI examinations to impacted claimants.

This appeal includes a TBI issue that is covered by the Secretary's grant of equitable relief, and the Veteran has requested reprocessing of this appeal under VA's special TBI review.  Accordingly, the Board is remanding the issue to schedule the Veteran for a new examination.  See 38 U.S.C.A. § 7107 (f)(2).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a TBI examination to be conducted by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon), as well as any other actions felt appropriate by the AOJ in conjunction with the Secretary's grant of equitable relief.  After reviewing the claims file and conducting a thorough examination of the Veteran, the examiner must address the following:

a)  Clarify the presence of a TBI during service.  If a TBI diagnosis has not been made, then the examiner should so state and reconcile any conflicting evidence of record, to include prior examinations, lay testimony, private medical records, and any other evidence.  Moreover, the examiner must address the incident that occurred during active duty with the National Guard on July 12, 2009, where the Veteran fell from a vehicle and hit his head on steel steps.

b)  Clarify the diagnoses of any residuals stemming from the July 12, 2009 incident, including psychiatric changes and chronic headaches/migraines.  If no diagnoses of residuals have been found at any point during the period on appeal (since January 28, 2010), then the examiner should so state and reconcile any conflicting evidence of record, to include prior examinations, lay testimony, private medical records, and any other evidence.

The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

The absence of evidence of contemporaneous medical evidence in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

2.  Ensure the medical opinion is, to the extent possible, responsive to the questions asked.  If not, obtain all necessary additional information.  38 C.F.R. §4.2.

3.  Thereafter, readjudicate the claim in light of this and all other additional evidence.  If the Veteran's claim remains denied, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




